         Case 1:09-cr-01082-RMB Document 312 Filed 06/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                   ORDER
                          -against-
                                                                09 CR. 1082 (RMB)
CAMERON DOUGLAS,

                                   Defendant.
------------------------------------------------------------X

        The Court applauds and fully supports Cameron Douglas' hard work in establishing

sobriety. Becoming clean and sober and meaningfully addressing long term mental health issues

are primary objectives of supervised release -- along with the acknowledgment that it may often

be the work of one 's lifetime.

        While helpful, the proffered support letters of Cameron's defense counsel and a treating

physician are inadequate. Most respectfully to Cameron, his family, and his lawyers and

therapists, their requests -- based upon my experience with Cameron and many other defendants

under supervision -- do not adequately delve into the specifics of his progress. Nor do they

persuasively take into account Cameron's severe addictions and therapeutic needs throughout his

life. The modest and prudent conditions of testing, counseling, and community service

throughout the term of supervised release, among others, are common and are often required of

persons with (even) less severe co-occurring issues of criminal behavior, family dysfunction,

addiction, and mental illness. The submissions of counsel and his treating psychiatrist are

superficial. They do not provide adequate support for modifying supervision at this time or for

the idea presented by Cameron's counsel that: "Mr. Douglas needs the flexibility to pursue his



                                                       - 1-
         Case 1:09-cr-01082-RMB Document 312 Filed 06/11/20 Page 2 of 2




profession, and that flexibility does not exist under the current treatment and drug testing

regimen." In fact, the proposed reasons for modification appear to be somewhat at odds with an

even more recent supervised release application for Cameron to travel on a month long vacation

to Spain. 1

        Prior to making any final determinations, the Court would like the Government and the

U.S. Probation Department, separately, to make detailed written submissions by June 20, 2020,

responding to each of the proposed supervised release term modifications and describing

Cameron's compliance with all of the current terms of supervised release, including, without

limitation, work, drug and mental health counseling, testing, and community service.

Dated: New York, New York
       June 11 , 2010



                                                       RICHARD M. BERMAN, U.S.D.J.




        "Mr. Douglas will depart with his partner Vivian Thibes, his daughter Lua, and [] travel together
with his father, step-mother and siblings via private transportation provided by his father. .. [The] family
will depart and travel together to Majorca on or about June 30, 2020 and remain together at the family
property in Majorca until July 30, 2020." Benjamin Brafman, Esq. Letter to Court dated June 10, 2020, at
1[#311].

                                                    -2-
